IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ERIC L. RUDOLPH,             : No. 74 WM 2014
                             :
              Petitioner     :
                             :
                             :
         v.                  :
                             :
                             :
WESTMORELAND COUNTY COURT OF :
COMMON PLEAS,                :
                             :
              Respondent     :


                                         ORDER


PER CURIAM
       AND NOW, this 21st day of November, 2014, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED to the extent it requests extraordinary relief and GRANTED to the

extent it requests mandamus relief.      The court of common pleas is DIRECTED to

adjudicate Petitioner’s pending filing within 90 days.